     Case 2:20-cv-00129 Document 4 Filed 05/27/20 Page 1 of 1 PageID #: 40



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


GREENBRIER GRAPHICS, LLC,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 2:20-cv-00129

SANDY KNOLL SOFTWARE, LLC,

                              Defendant.


                                             ORDER


       The docket in this action reflects that service has not been obtained upon the defendant

Sandy Knoll Software, LLC within 90 days of filing of the complaint as required by Fed. R. Civ.

P. 4(m). Accordingly, the court ORDERS the plaintiff to demonstrate good cause for not serving

the defendant Sandy Knoll Software, LLC with process. Failure to respond to this notice within

ten days or an insufficient showing of good cause will result in dismissal without prejudice of this

case against the defendant Sandy Knoll Software, LLC.

       The court DIRECTS the Clerk to send of copy of this Order to counsel of record and any

unrepresented party.

                                              ENTER: May 27, 2020
